Citation Nr: 0614097	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  02-12 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for a lung disorder.  

3.  Entitlement to service connection for a disorder of the 
hands or wrists, to include bilateral carpal tunnel syndrome 
(CTS).  

4.  Entitlement to service connection for a foot disorder, to 
include plantar faciitis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1951 to June 1955 and 
from July 1955 to July 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  A heart disorder was not incurred in, or aggravated by, 
active service, and hypertension may not be presumed to have 
been incurred in service.  

2.  A lung disorder was not incurred in, or aggravated by, 
service.  

3.  A disorder of the hands, to include bilateral CTS, was 
not incurred in, or aggravated by, service.  

4.  A foot disorder, to include plantar faciitis, was not 
incurred in, or aggravated by, service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a heart disorder, to include hypertension, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The criteria for the establishment of service connection 
for a lung disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  

3.  The criteria for the establishment of service connection 
for a hand or wrist disorder, to include bilateral CTS, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

4.  The criteria for the establishment of service connection 
for a foot disorder, to include plantar faciitis, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims of service connection.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The veteran's claims on appeal 
were received at the RO in January 2001, and denied by an RO 
decision of March 2002.  Notice of the VA's duty to assist 
was issued to the veteran in September 2004, after the 
September 2002 statement of the case (SOC), but prior to the 
readjudication of the claims in supplemental statements of 
the case (SSOC's) dated in May 2005 and September 2005.  
Accordingly, any defect with respect to the timing of the 
notice was harmless error.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 206 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  

The September 2004 notice of the VA's duty to assist complies 
with VA law and regulations, and advised the veteran of the 
sort of evidence not of record that is necessary to 
substantiate the claims on appeal, to include medical 
evidence of a link between current heart, lung, feet and hand 
disorders and his military service.  The claimant was advised 
of what evidence the VA will obtain, and what information the 
claimant was expected to provide.  The claimant was asked to 
submit all evidence in the claimant's possession that 
pertains to each of the claims on appeal.  Although the 
notice made no reference to veteran's status and the 
effective date of the disability, there is no prejudice to 
the claimant since his veteran status is not questioned, and 
each of the claims on appeal are being denied-an effective 
date of service connection will not be assigned.  The veteran 
has failed to submit medical diagnosis and/or medical nexus 
evidence despite being repeatedly asked to do so.  

The veteran has asserted that both his service medical 
records and VA treatment records are incomplete, and he has 
personally attempted to obtain copies of such records.  There 
is no support in the record for this assertion, and the 
record belies the veteran's contention.    

The veteran's service medical records were originally 
received in conjunction with the adjudication of original 
claims (not pertinent to any claim presently on appeal) in 
February 1963.  These records include reports of physical 
examinations in June 1951, at entry into service, and in July 
1961 at separation from service.  Requests for copies of any 
additional service hospital records were made by VA in April 
1963 and in May 1963 (regarding claims not pertinent to any 
claim on appeal).  Negative replies were repeatedly received 
by the National Personnel Records Center (NPRC) specifically 
indicating that no additional service medical records exist 
in addition to those previously submitted to VA prior to 
February 1963.  

In conjunction with claims not pertinent to the instant 
appeal, the veteran repeated his assertion that his service 
medical records were incomplete.  Another request was made at 
VA, and in June 1995 the NPRC indicated that the veteran's 
service medical records were already in the possession of the 
VA.  The veteran submitted service hospital treatment records 
(regarding claims not pertinent to the instant appeal), which 
demonstrate that in March 1995, the NPRC advised the veteran, 
in response to his own request, that, "if" any of his 
service medical records had been located at the NPRC on July 
12, 1973, they "would have been" in the area that suffered 
the most damage in a fire at NPRC on that date, and that any 
such records still at NPRC on that date "may" have been 
destroyed.  

However, as noted above, the veteran's service medical 
records have been in the possession of the VA since 1963.  
The veteran's service medical records were not at NPRC in 
July 1973, and are not shown to be incomplete.  

There is no documentary support for the veteran's assertion 
that VA medical records are incomplete for the lack of 
hospital records from the VA medical centers (VAMCs) located 
in Chicago, Illinois, and Kecoughtan (Hampton), Virginia, 
dated in the early 1960's.  Copies of these records have long 
been on file at VA.  VA hospital records from the Kecoughtan, 
VAMC date from September 1961 to March 1963 and regard 
treatment not pertinent to the appeal.  Chicago, Illinois, 
VAMC records date from June 1971 and regard treatment for 
disorders not pertinent to the appeal.  

Most significantly, these records are silent for any 
complaint or medical history pertinent to the appeal.  In 
September and October 2004, in reply to his own requests, the 
veteran was advised that searches for additional VA hospital 
records from the Hampton and Chicago VAMC's had been 
negative.  These communications do not show that additional 
hospital records formerly existed, but are no longer 
available, as asserted by the veteran.  Rather, it has been 
reported that duplicate copies of VAMC records-on file for 
decades-are no longer available.  Accordingly, the veteran's 
VA treatment records are not incomplete.  To the extent that 
any further effort towards obtaining such records could be 
conducted, the record indicates that such would be an 
exercise in futility as the record is complete, and the duty 
to assist is not a license for a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim. Counts v. Brown, 6 Vet. 
App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

Additionally, in June 2005, medical records received from the 
Social Security Administration (SSA) were largely irrelevant 
to any claim on appeal.  Given the above, no further 
development is indicated.  See 38 U.S.C.A. § 5103(b).  


The veteran was provided with copies of all communications 
and adjudications, including all pertinent RO rating 
decisions, the SOC and all SSOC's.  VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this appeal as to the claims.  Given the development 
undertaken by the RO, and the fact that the veteran has 
pointed to no other pertinent evidence which has not been 
obtained, the record is ready for appellate review of the 
claims on appeal.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claims of service connection are 
being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this matter in 
its procedural posture would not therefore inure to the 
veteran's prejudice.  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an injury in service; and (C) Indicates that the 
claimed disability or symptoms may be associated with the 
established injury in service.  38 C.F.R. § 3.159(c)(4)(i).  
Such evidence is lacking as to each of the claims on appeal: 
No medical evidence of record suggests any current heart, 
lung, foot or hand disorder is due to service or an incident 
in service.  


Because the Board has concluded, as to each claim on appeal, 
that the preponderance of the evidence in this case is 
against the underlying premise-i.e., pertinent chronic 
disability in service with continuity of symptomatology 
thereafter, it is not necessary to obtain an additional 
medical examination or medical opinion in order to decide the 
claims on appeal.  38 C.F.R. § 3.159(c)(4)(i).  In this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence  suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the veteran's 
military service.        

There is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles  
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the veteran's disability and his active service, but 
there was not of record, as relied upon in part by the Board 
in denying his claim, competent medical evidence addressing 
whether there is a nexus between his tinnitus and his active 
service, VA was to provide the claimant with a medical 
"nexus" examination).    

The veteran has been repeatedly advised of the need to submit 
medical evidence of current heart, lung, hand and foot 
diagnoses with medical nexus evidence associating each of the 
current diagnoses with service.  There is adequate evidence 
of record to adjudicate the claims on appeal.  Accordingly, 
there is no prejudice in proceeding with a decision in the 
appeal at this time.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 206 WL 519755 (U. S. Vet. App. Mar. 3, 
2006); See also, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); 38 C.F.R. § 20.1102 (2005) (Pertaining to harmless 
error).  


The Merits of the Claims

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Certain diseases are presumed to be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  If not shown in 
service, service connection may be granted for hypertension 
or sarcoidosis if shown disabling to a compensable degree 
during the first post service year, or active tuberculosis 
(TB) if shown disabling to a compensable degree within three 
years of discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection: to show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.



Chronicity is not demonstrated when the sole evidentiary 
basis for the asserted continuous symptomatology is the sworn 
testimony of the veteran and there is no medical evidence 
indicating continuous symptomatology.  McManaway, 13 Vet. 
App. at 66.  


A Heart Disorder

The veteran asserts that he was diagnosed and treated in 
service for both an enlarged heart and an irregular heart 
beat, and that he received additional treatment for 
hypertension soon after his separation from service at the 
Chicago and Kecoughtan VAMC's.  From this assertion, the 
veteran argues that he has a heart disorder which is linked 
to service.  The evidence does not support the veteran's 
assertions, and the preponderance of the evidence is against 
the claim.  

A service physical examination report noted a grade I 
phomenic systolic heart murmur at entry into service in June 
1951.  However, this finding was not associated with any 
heart disease, and the examiner specifically found that the 
veteran's systolic murmur was not disabling.  The veteran's 
sitting blood pressure readings were 120/70, with a pulse of 
74.  The remaining service medical records are silent for any 
heart or heart murmur complaint or treatment, and includes no 
repeated reference to the irregular heart beat.  

In August 1952, the veteran reported a history of smoking one 
pack of tobacco, presumably cigarettes, per day.  The 
veteran's primary military duty was food preparation, and 
service medical records include several examinations for 
viral infections, to ascertain his continued fitness for 
performance of his military duties.  Chest X-ray studies of 
July 1952, December 1953, March 1954 and February 1955, were 
each negative for any abnormality of the heart.  A physical 
examination report of May 1955 is negative for any heart 
abnormality.  The report of physical examination at 
separation from service in July 1961 is similarly negative 
for any heart complaint, abnormality, history or current 
heart disorder.  No murmur was found.  The veteran's sitting 
blood pressure readings were 134/78, with a sitting pulse of 
72, and a pulse of 100 after exercise, which returned to 72 
after two minutes.  The examiner determined that the 
veteran's heart was within normal limits as to, "thrust, 
size, rhythm and sounds."  

Thus, with the sole exception to the notation of a murmur at 
entry into service, the veteran's service medical records are 
silent for any complaint, treatment or diagnosis pertinent to 
the heart.  Given the veteran's contention of a continuing 
heart disability since or as a result of military service, 
the service medical records are highly probative and directly 
belie his assertions as they were generated for the specific 
purpose of ascertaining his then-readiness for continued 
military service in his occupational specialty.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision). 
  
Kecoughtan VAMC records show treatment in September and 
October 1961 for disorders not pertinent to the appeal.  
Additional irrelevant treatment is shown in January, February 
and March 1963.  These records include no reference to any 
current complaint or prior medical history pertinent to the 
heart.  Chicago VAMC records show treatment in June and July 
1971 for disorders not pertinent to the appeal.  These 
records include no reference to any complaint or prior 
medical history pertinent to the heart.  

The veteran's prior claims of service connection, received at 
the RO in January 1963, March 1975, March 1986, June 1992, 
September 1993 and December 1998 are similarly silent for any 
heart complaint.  

VA and private treatment records dated through January 2003 
include negative chest x-rays of June 1985, March 1987 and 
February 2004.  A March 1987 VA treatment record demonstrates 
the veteran's report of a 30-year history of cigarette 
smoking.  Treatment for hypertension is shown from May 1992, 
with repeated notation that this disorder is well controlled 
with medication.  No medical evidence associates the 
veteran's hypertension with his prior service.  Additionally, 
a current heart murmur is not shown.  

Service connection for a heart disorder, to include 
hypertension, is therefore denied because there is no 
evidence of a chronic disability in service, or continuity of 
symptomatology thereafter, and no medical evidence associates 
the veteran's recent hypertension with his prior service.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Although the 
veteran was thought to have an irregular heart beat in June 
1951, this finding has never again been noted, and his 
service medical records, including repeated chest x-rays, are 
silent for any chronic heart disorder.  Similarly, the post-
service evidence shows hypertension was noted in 1992, with 
no medical nexus to the veteran's prior service, and no 
current heart murmur.  Accordingly, the claim of service 
connection must be denied.  McManaway, 13 Vet. App. at 66.  
The veteran's lay assertions of treatment for an enlarged 
heart with an irregular heart beat in service and soon 
thereafter are not supported by any evidence of record.  Id.  

While the veteran asserts that there is some relationship 
between his 1951 systolic murmur and his hypertension 
diagnosed in 1992, as a layperson, he is not competent to 
provide such a medical diagnosis, since any such relationship 
is one to which a layperson's observation is not competent.  
See Savage, 10 Vet. App. at 495-97.  The claim is denied 
because a preponderance of the evidence is against service 
connection for a heart disorder, to include hypertension.  


A Lung Disorder

The veteran asserts that he was diagnosed and treated in 
service in 1952 for a spot on his lung and that this spot was 
diagnosed as "TB."  However, the preponderance of the 
evidence does not support the veteran's assertion, and is 
against the claim.  

The veteran's service medical records show no treatment or 
diagnosis of a lung disorder, no notation of a spot on his 
lung, and no diagnosis of TB or tuberculosis in service.  In 
August 1952, the veteran was hospitalized and surgically 
treated for gynocomastia, following a 5-month history of 
swelling of the tissues of the left breast.  An August 1952 
hospital record includes the veteran's reported history of 
smoking one pack of cigarettes per day.  Chest x-ray studies 
of December 1953 specifically revealed clear lung fields, and 
additional chest x-ray studies of July 1952, March 1954 and 
February 1955, were each negative for any lung abnormality.  

In conjunction with his duties in food preparation service, 
the veteran was tested in February 1955 to rule out any 
possibility that he was a carrier of the Treponema Pallidum 
bacteria.  Notation was repeatedly made that microscopic 
analysis had revealed no, "T.P.," and no, "T. Pallidium 
(sic)."  No disorder of the lung, "TB," or history of lung 
disease, is shown in service, including on examination in May 
1955.  On separation examination in July 1961 notation was 
made of a history of the removal of a "benign growth," of 
the left breast in 1953.  No residual was found on physical 
examination, and the lungs and chest were within normal 
limits.  

As noted above, a March 1987 VA treatment record demonstrates 
the veteran's report of a 30-year history of cigarette 
smoking.  A chest x-ray study of October 2004 revealed an 
increased opacity of both lung bases, greater on the right 
than the left, which was thought to possibly represent 
atelectasis and/or an infiltrate.  The  diagnosis was 
bibasilar opacities, most likely representing atelectasis 
and/or an infiltrate.  However, no diagnosis is demonstrated, 
and there is no competent  medical evidence of record 
suggesting that the October 2004 clinical lung findings are 
related to service or the left breast surgery 51 years 
earlier.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

With no demonstration of a current lung diagnosis the claim 
must be denied.  It is well established VA law that in the 
absence of any competent evidence of a current disability or 
diagnosis, there is no basis to find entitlement to service 
connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table)].  

The September 2004 VCAA notice advised the veteran of his 
need to submit, or at least identify, medical evidence of a 
current lung disorder associated with his prior service.  The 
veteran neither submitted not identified such evidence.  
Rather, a preponderance of the evidence of record is against 
the claim.  Accordingly, with the above evidence of record, 
the claim is properly denied.  See McManaway, 13 Vet. App. at 
66.  


A Hand or Wrist Disorder

The veteran asserts that his recent onset CTS is the result 
of service, to include the residual of the removal of a right 
wrist ganglion cyst in December 1954 in service.  He asserts 
that he had CTS surgery at the Chicago VAMC soon after his 
separation from service.  The preponderance of the evidence 
is against the claim.  

Service medical records show no disorder of the hands or 
wrists, including CTS, on physical examinations at entry into 
service in June 1951, in May 1955, and at separation from 
service in July 1961.  The veteran sustained a laceration of 
the top of the left hand in September 1953.  The wound was 
dressed without further complaint or treatment.  In December 
1954, the veteran was diagnosed with a ganglion cyst on the 
top of the right wrist, which was surgically removed without 
incident in January 1955.  On physical examination in May 
1955, the upper extremities were within normal limits.  A 
scar on the top of the right wrist was considered to be 
asymptomatic.  Notation was made that a cyst had been removed 
from the top of the right wrist, with no current complaint 
and no sequelae.  Similar negative findings were noted on 
separation examination in July 1961.  

VA treatment records of September and October 1961, and 
January through March 1963, are silent for any complaint or 
treatment regarding the hands or wrists.  VA treatment 
records from the Chicago VAMC, dated in June and July 1971, 
are silent for any complaint, diagnosis, or history relevant 
to the hands or wrists, including CTS.  

VA treatment records of July 1986 show a diagnosis of CTS 
with notation of a 3-year history of right hand numbness, 
with a history of a 1983 electromyographic (EMG) study 
consistent with bilateral CTS.  The veteran was seen in March 
1987 for left CTS following a work-related injury when he 
dropped a transmission on his hand.  An April 1992 VA medical 
certificate demonstrates a 17-year reported history of CTS.  
A private treatment record of April 1992 demonstrates a 
reported 12-year history of CTS, without reference to 
service.  No evidence of record indicates that the veteran's 
CTS is related to service, including the January 1955 removal 
of a ganglion cyst of the top of the right hand.  

Service connection for a disorder of the hands and wrists, to 
include CTS, is denied because there is no evidence of in-
service incurrence or aggravation of any such disorder and no 
medical evidence of a nexus between the veteran's post-
service CTS and his prior service.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Thus, the preponderance of the evidence of record is against 
the claim.  Residuals of the January 1955 removal of a 
ganglion cyst of the top of the right wrist are not shown.  
The veteran's left CTS is associated with a non-service-
related, March 1987 work-related injury, and the veteran's 
own self-reported history, as repeatedly documented in his 
clinical history, demonstrates no CTS prior to approximately 
1980.  No evidence associates the veteran's CTS with his 
prior service, including the ganglion cyst of the top of the 
right hand.  Accordingly, the claim is denied.  The veteran 
was advised to submit medical nexus evidence, but he has 
failed to do so.  Rather, he has relied upon his unsupported 
assertions of chronic disability and continuity of 
symptomatology and unfounded assertion of missing service and 
VA records.  With the above evidence of record, the claim is 
properly denied.  See McManaway, 13 Vet. App. at 66.  


A Foot Disorder

The veteran asserts that he was treated and diagnosed in 
service in 1952 with a bilateral foot disorder which required 
the use of shoe inserts.  Assuming the accuracy of the 
veteran's account, the claim fails for lack of chronic foot 
disability in service and a lack of continuity of 
symptomatology since then.  38 C.F.R. § 3.303(b).  





Service medical records are entirely silent for any 
complaint, treatment or diagnosis pertinent to the feet.  The 
veteran was found to have bilateral pes planus (flat feet), 
grade I, upon entry into service in June 1951.  No additional 
reference to the feet is shown in service or for the next 50 
years.  No pertinent treatment in service is shown.  The 
post-service VA and private medical evidence of record shows 
a reference to occasional foot pain, diagnosed as plantar 
faciitis in November 2001.  No evidence associates this 
solitary reference to service.  

Service connection for a foot disorder, to include plantar 
faciitis, is denied because there is no evidence of in-
service incurrence or aggravation of a chronic foot disorder 
and no medical evidence of a nexus between the veteran's 
recent onset plantar faciitis and his prior service.  
38 C.F.R. § 3.303(b); see Hickson v. West, 12 Vet. App. 247, 
253 (1999).  With only an isolated and solitary episode of 
treatment in November 2001, a claim of service connection for 
chronic foot disability must be denied.  McManaway, 13 Vet. 
App. at 66.  The veteran's lay assertion of chronic foot 
disability in service, with continuity of symptomatology 
thereafter, is not supported by any medical evidence of 
record.  Id.  

A complaint of pain, even assuming a history of an injury, in 
the absence of objective medical evidence of a diagnosed or 
identifiable underlying disease, is not a "disability" for 
which compensation benefits are payable.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), aff'd in part, 239 F.3d 1356 
(Fed. Cir. 2001), vacated and remanded on other grounds, 
(U.S. Vet. App. Nov. 6, 2001).  The Board does not question 
that the veteran may have had foot pain in service or that he 
was required to use shoe inserts while in service, possibly 
as a result of his grade I flat feet.  However, 38 C.F.R. 
§ 3.303(b) requires chronic disability in service or 
continuity of symptomatology thereafter-neither of which are 
shown in this case.  The claim for service connection for a 
foot disorder is properly denied.  




ORDER

Service connection for a heart disorder, to include 
hypertension, is denied.  

Service connection for a lung disorder is denied.  

Service connection for a disorder of the hands and wrists, to 
include bilateral carpal tunnel syndrome, is denied.  

Service connection for a foot disorder, to include plantar 
faciitis, is denied.  




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


